[exhibit107a02001.jpg]
EXECUTION VERSION THIRD AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT
AGREEMENT This Third Amendment to Master Repurchase and Securities Contract
Agreement (this “Amendment”), dated as of May 9, 2018 is by and between GOLDMAN
SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and TH
COMMERCIAL GS LLC, a Delaware limited liability company (“Seller”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Master Repurchase Agreement (as defined below). W I T N E S S E T H:
WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement, dated as of May 2, 2017, as amended by that
certain First Amendment to Master Repurchase and Securities Contract Agreement,
dated as of June 28, 2017, as amended by that certain Second Amendment to Master
Repurchase and Securities Contract Agreement, dated as of November 16, 2017 (the
“Master Repurchase Agreement”); WHEREAS, Seller and Buyer wish to modify certain
terms and provisions of the Master Repurchase Agreement. NOW, THEREFORE, the
parties hereto agree as follows: 1. Amendments to Master Repurchase Agreement.
The Master Repurchase Agreement is hereby amended as follows: (a) The definition
of “Mandatory Early Repurchase Event” in Article 2 of the Master Repurchase
Agreement is hereby modified by: (1) deleting the colon immediately before
clause (i) thereof, and replacing it with the phrase “ or, in the case of a
Purchased Asset that is a Participation Interest, with respect to the related
Mortgage Loan:”; (2) deleting the word “or” contained at the end of clause (x)
thereof; and (3) deleting the period at the end of clause (xi) thereof, and
replacing it with the phrase “; or (xii) any Purchased Asset has gone into
special servicing, however so defined in any servicing, or pooling and
servicing, agreement related to a securitization or similar transaction.” (b)
The definition of “Participation Interest” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:
“Participation Interest” shall mean a pari passu participation interest in a
performing Senior Mortgage Loan or mezzanine loan and in each case acceptable to
Buyer in its sole discretion. 2. Effectiveness. The effectiveness of this
Amendment is subject to receipt by Buyer of the following: (a) Amendment. This
Amendment, duly executed and delivered by Seller and Buyer; and (b) Fees.
Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby. 3. Seller Representations. Seller hereby represents and warrants that: 1
LEGAL_US_E # 135120014.4



--------------------------------------------------------------------------------



 
[exhibit107a02002.jpg]
EXECUTION VERSION (a) no Potential Event of Default, Event of Default or Margin
Deficit exists, and no Potential Event of Default, Event of Default or Margin
Deficit will occur as a result of the execution, delivery and performance by
Seller of this Amendment; and (b) all representations and warranties contained
in the Master Repurchase Agreement are true, correct, complete and accurate in
all respects (except such representations which by their terms speak as of a
specified date and subject to any exceptions disclosed to Buyer in an Exception
Report prior to such date and approved by Buyer). 4. Defined Terms. Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Master Repurchase Agreement. 5. Continuing Effect; Reaffirmation of
Guarantee. As amended by this Amendment, all terms, covenants and provisions of
the Master Repurchase Agreement are ratified and confirmed and shall remain in
full force and effect. In addition, any and all guaranties and indemnities for
the benefit of Buyer (including, without limitation, the Guarantee) and
agreements subordinating rights and liens to the rights and liens of Buyer, are
hereby ratified and confirmed and shall not be released, diminished, impaired,
reduced or adversely affected by this Amendment, and each party indemnifying
Buyer, and each party subordinating any right or lien to the rights and liens of
Buyer, hereby consents, acknowledges and agrees to the modifications set forth
in this Amendment and waives any common law, equitable, statutory or other
rights which such party might otherwise have as a result of or in connection
with this Amendment. 6. Binding Effect; No Partnership; Counterparts. The
provisions of the Master Repurchase Agreement, as amended hereby, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between any of the parties
hereto. For the purpose of facilitating the execution of this Amendment as
herein provided, this Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart thereof. 7.
Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment. 8. Governing Law. The provisions of Article 20 of the Master
Repurchase Agreement are incorporated herein by reference. 9. Headings. The
headings of the sections and subsections of this Amendment are for convenience
of reference only and shall not be considered a part hereof nor shall they be
deemed to limit or otherwise affect any of the terms or provisions hereof. 10.
References to Transaction Documents. All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.
11. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the Master
Repurchase Agreement or any other 2 LEGAL_US_E # 135120014.4



--------------------------------------------------------------------------------



 
[exhibit107a02003.jpg]
EXECUTION VERSION Transaction Document, nor constitute a waiver of any provision
of the Master Repurchase Agreement or any other Transaction Document by any of
the parties hereto. [NO FURTHER TEXT ON THIS PAGE] 3 LEGAL_US_E # 135120014.4



--------------------------------------------------------------------------------



 
[exhibit107a02004.jpg]
IN WITNESS WHEREOF,the parties have executed this Amendment as of the day first
written above. BUYER: GOLDMAN SACHS BANK USA,a New York state- chartered bank /
// _! By: /~ Nine: ~,t~a~ VI56~1 Title: Aufihor°iz~d Signatory Signature Page to
Third Amendment to Master Repurchase and Securities Contract Agreement



--------------------------------------------------------------------------------



 
[exhibit107a02005.jpg]




--------------------------------------------------------------------------------



 
[exhibit107a02006.jpg]




--------------------------------------------------------------------------------



 